DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I in the reply filed on 01/13/2021 is acknowledged. 
	Claims 1, 4-6, 8-10, 12, 14, 16, 19, 20, 22, 25, 27-29, 33 and 36 are pending in the application.
Claims 5, 16, 19, 20, 22, 25, 27-29 and 33 are withdrawn from consideration as being drawn to a nonelected invention and species. 
Claim 16 is amended.
Claims 1, 4, 6, 8-10, 12, 14 and 36 read on the elected species and invention and are examined on the merits


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 8, 9, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verhelle et al. (2007. Cancer Research 67(2):746-755; IDS Reference No 6 filed on 09/12/2018) as evidenced by Lu et al. (2014. Science 343(17): 746-755; previously cited in PTO-982 filed on 10/27/2020)
	Regarding claims 1, 4, 8, and 9, Verhelle et al. teaches using lenalidomide (i.e. an agent that reduces an ikaros family member transcription factor) and a structurally related analog CC-4047 to 
	Regarding claims 6 and 36, Verhelle et al. teaches expanding CD34+ hematopoetic stem cells in the presence of lenalidomide (Abstract). As evidenced by Lu et al., lenalidomide promotes the degredation of ikaros transcription factors such as IKZF1 and IKZF3. Both of these are in the ikaros isoforms (Abstract). Furthermore, Lu et al. discloses that lenalidomide and thalidomide-like compounds promote the degredation of said transcription factors through binding to cereblon wherein cereblon activates ubiquitin ligase (Abstract; p. 305).
	Therefore the invention would have been anticipated by the time of the effective filing date.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Verhelle et al. (2007. Cancer Research 67(2):746-755; IDS Reference No 6 filed on 09/12/2018) in view of Fares et al. (2014. Science 345(6203): 1509-1512; IDS Reference No 2 filed on 09/12/2018).
	Verhelle et al. teaches a method of proliferating and expanding CD34+ hematopoetic stem cells with lenalidomide (i.e. an agent that reduces an ikaros family member transcription factor) and a structurally related analog CC-4047 which also inhibits the proliferation of B malignant cell lines, Namalwa, LP-1, and U266 cells. (Abstract, p. 747) as discussed in the 102 rejection of claims 1, 4, 6, 8, 9, 
	Fares et al. teaches contacting hematopoetic stem cells with UM171 and stimulating their expansion and enhancing their ability for self-renewal (Abstract; p. 1512).
	It would be obvious to one of ordinary skill in the art to modify the method of expanding hematopoetic stem cells comprising lenalidomide as taught by Verhelle et al. by further contacting the cells with UM171 as taught by Fares et al. with a reasonable expectation of success. An artisan would be motivated to utilize UM171 in a method of stem cell expansion as UM171 enables a robust ex vivo expansion of hematopoetic stem cells with functionally validated longterm in vivo repopulating capability (Fares et al; p. 1512). 
	Therefore the invention as a whole would have been obvious to one of ordinary skill in the art. 


Claims 1, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Verhelle et al. (2007. Cancer Research 67(2):746-755; IDS Reference No 6 filed on 09/12/2018) in view of Tojo et al. (2005. Cancer Science 96(11): 791-800).
	Verhelle et al. teaches using lenalidomide (i.e. an agent that reduces an ikaros family member transcription factor) and a structurally related analog CC-4047 to proliferate and expand CD34+ hematopoetic stem cells and inhibit the proliferation of B malignant cell lines, Namalwa, LP-1, and U266 cells. (Abstract, p. 747) as discussed in the 102 rejection of claims 1, 4, 6, 8, 9, and 36 above. 
Regarding claims 12 and 14, Verhelle et al. does not teach further contacting the cells with an inhibitor of TGF beta such as A-83-01.
	Tojo et al. teaches that A-83-01 is a TGF beta inhibitor in cells and utilized the compound in a method of culturing wild-type mink lung epithelial (Mv1Lu) cells (Abstract, p. 
	It would have been obvious to one of ordinary skill in the art to modify the method of expanding cells in the presence of lenalidomide as taught by Verhelle et al. by further contacting the cells with A-83-01 as taught by Tojo et al. with a reasonable expectation of success. An artisan would have been motivated to utilize A-83-01 in cell expansion as it has been proven to potently and completely prevent the growth inhibitory factors associated with TGF beta and are disclosed as potentially useful induction of growth and differentiation of embryonic and somatic stem cells (Tojo et al.; p. 795-796).
	Therefore the invention would be obvious to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        


/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635